Order for judgment affirmed. A judge of the Superior Court
ordered that a writ of certiorari to review action of the school committee be dismissed. Gosselin’s Dairy, Inc. (Gosselin’s) appealed. The committee advertised for written bids to supply milk during the school year, 1964-1965, reserving the right to reject any bids. Gosselin’s, which has its principal office in Chicopee, submitted a bid estimated to cost the city $65,650. The award was made to a firm, which submitted a bid estimated to cost the city $67,210. That firm was “located in Holyoke.” The sole question is whether the award must be to the lowest responsible and eligible bidder because of G. L. c. 30, § 39M (inserted by St. 1963, c. 842, § 1, entitled “An Act to require that all contracts for construction and for materials be awarded to the lowest responsible and eligible bidder, and to assure full competition in the taking of bids for such contracts”). In context § 39M (e) defining “material” as “any article, assembly, system, or any component part thereof,” must be interpreted as referring only to materials used in the construction, alteration, or repair of any public work. See 1963 Senate Doe. No. 563 and House Doc. No. 3470. The balance of § 39M is principally devoted to public works construction. We hold that this award was governed by G. L. e. 40, § 4B (as amended through St. 1960, c. 592, § 1), which refers to contracts “for the purchase of equipment, supplies or materials” and does not require award to the lowest responsible bidder. The arguments advanced by Gosselin’s, to show that in the public interest a requirement like that in § 39M should apply to municipal purchases of supplies like milk, must be addressed to the Legislature. We hold that by § 39M the Legislature as yet has not imposed such a requirement.